Title: John Quincy Adams to John Adams, 23 March 1777
From: Adams, John Quincy
To: Adams, John


     
      Dear Sir
      Braintree March ye 23 1777
     
     I received yours of the 19 of Feb and thank you for your perpetual almanack for with the assistance of my Mamma I soon found it out and find it is a very useful thing I have been a reading the history of Bamfylde moore carew he went through the biggest greatest part of america twice, and he gives a very pretty Desscription of maryland and philadelphia and new york but though he got a great deal of money yet I do not think he got his living either credibly or honestly for surely it is better to work than to beg and better to beg than to lie, for he addicted himself to so many falsehoods that his charecter is odious to all and a disgrace to human nature my Brothers and Sister all send their duty to you please to accept the same from your dutiful son,
     
      John Quincy Adams
     
     
      In AA’s hand: P S This is a Letter of Mr. Johns own composition.
     
    